DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 26-45 are pending.
Claims 26-45 are rejected.
Priority
Claims 26-45 are given the benefit of the claim for priority to Provisional Application No. 60/945,132, filed on 20 June 2007.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application discloses and claims only subject matter disclosed in prior application no 12/143,754, filed 20 June 2008, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The application claims a relationship to parent Application No. 12/143,754 as a DIV. Upon inspection it is apparent that the instant application claims subject matter that is the same as elected Group 1, a method and system of estimating an allele specific copy number. As such the The instant application is a continuation of parent Application No. 12/143,754 and the applicants are required to file a corrected Application Data Sheet and an amendment to the first sentence of the application indicating the proper relationship to parent Application No. 12/143,754.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because MPEP 608.02 and 37CFR 84(u)(1) require that each view of a drawing be labeled with the abbreviation “Fig” followed by a number followed by a capital letter.
Regarding the replacement drawings received 06 May 2019:
Figures 5 A-B should be labeled Fig 15A and Fig 15B
Figures 7 A-B should be labeled Fig 7A and Fig 7B
Figures 15 A-B should be labeled Fig 15A and Fig 15B
Figures 16 A-B should be labeled Fig 16A and Fig 16B
Figures 17 A-B should be labeled Fig 17 A and Fig 17B
Figures 19 A-C should be labeled Fig 19A, Fig 19B, and Fig 19C
Figures 42 A-D should be labeled Fig 42A, Fig 42B, Fig 42C, and Fig 42D
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The substitute specification received 12 June 2019 has been entered into the application file.
The disclosure is objected to because of the following informalities:
The brief description of the drawings does not describe the multiple view in the drawings at Figures 5, 7, 15, 16, 17, 19, and 42.
Figure 25 is not described.
Figure 57 is described but no Figure 57 appears in the replacement drawings received 06 May 2019.
In the amended drawings received 06 May 2019 Figures 24-56 correspond to originally filed Figures 25-57. No Figure 24 was originally filed.
.
Appropriate correction is required.
Claim Interpretation
Claims 26, 41, and 45 have been interpreted as having a limitation of analyzing product by process data produced from an array hybridization assay. Claims 26, 41, and 45 have been interpreted to not require a step of hybridization to an array. Claims 26, 41, and 45 have been interpreted as requiring a step of or ability to input data.
Claims 26, 41, and 45 have been interpreted as having a limitation of analyzing product by process data of control reference samples.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 45 are indefinite for recitation of the phrase “high-density oligonucleotide array.” The phrase is not defined in the specification and the metes and bounds of the phrase is 
Claims 42-44 are rejected for the same reason as claim 42 because they depend from claim 42 and fail to remedy the indefiniteness of claim 42.
	Claim 26 is indefinite for recitation in lines 7-8 of the phrase “first assay” because the claims do not recite a second assay and it is not clear if the claims require data from more than one assay.
	Claims 26, 34, 35, 38, 39, 40, 41, and 45 are indefinite for recitation of the term “global reference” because the metes and bounds of the term is not clear. The specification does not have a limiting definition of a global reference or provide a distinction between global and non-global references. For the purpose of examination the claims have been interpreted as requiring a reference.
Claims 27-33 and 37 are rejected for the same reason as claim 26 because they depend from claim 26 and fail to remedy the indefiniteness of claim 26.
Claim 38 is indefinite for recitation of the term “virtually generated” because it is not clear how the term is different from generated. The specification does not have a limiting definition of virtually generated. For the purpose of examination the claim has been interpreted as requiring a step of generating.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 26 recites a computer-mediated process of analyzing perfect match probe intensity data of hybridization of nucleic acid molecules that are present in genomic regions containing a single nucleotide polymorphism (SNP) without analyzing mismatch probe intensity data, generating a reference from reference sample data, normalizing using the reference sample data and the perfect match probe intensity data, calculating an initial copy number for a plurality of the genomic regions using the normalized probe intensity data, performing data smoothing of the initial copy number data, and estimating the copy number of genomic regions using a Hidden Markov Model. Independent claim 41 recites a computer that executes the process of claim 1 and independent claim 45 recites the computer-mediated process of claim 1 with an additional step of filtering perfect match probes for SNPs based on user-defined metrics. Independent claims 26, 41, and 45 recite, but for the limitation of a generic computer and computer readable media, the mental process and mathematical concept grouping of abstract ideas.
Dependent claim 27 further recites a mental process of summarizing values of each allele comprising a SNP. Dependent claim 28 further recites a mental process of filtering to include only probe data of SNPs that satisfy user-defined metrics including SNPs on PCR fragments having length or GC content threshold values. Dependent claims 29 and 44 further recite a mental process of filtering to remove intensity measurements based on one or more metrics including chemical or scanner probe saturation. Dependent claim 30 further recites a mental process and mathematical concept of smoothing data selected from Gaussian smoothing, Lowess smoothing, and Spline smoothing. Dependent claim 31 further recites a mental process of 
This judicial exception is not integrated into a practical application because the additional element of inputting data in claims 26, 41 and 45 are data gathering processes that do not integrate the recited judicial exception into a practical application. The additional element of outputting data in claims 42 and 43 are extrasolution processes that do not integrate the recited judicial exception into a practical application. The additional element of computer processors 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of inputting data in claims 26, 41 and 45, the additional element of outputting data in claims 42 and 43, and the additional element of computer processors and computer memory of claims 26, 41, and 45 are conventional.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).

Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-37 and 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,229,244. Although the claims at issue the issued patent claims a species of the instant claims regarding a species of a step of hybridizing nucleic acid molecules to an array and performing a cross-talk correction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 28, 33, 41, 44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nannya et al. (Cancer Research Vol. 65, pages 6071-6079 (2005), cited in the Information Disclosure statement received 09 April 2019) in view of Rabbee et al. (Bioinformatics Vol. 22, pages 7-12 (2006) cited in the Information Disclosure statement received 09 April 2019) in view of Li et al. (Genome Biology Vol. 2, pages 1-11 (2001 ) cited in the Information Disclosure statement received 09 April 2019).
The subject matter of claim 26 is a computer-mediated process of obtaining initial intensity measurements of a plurality of genomic regions derived from an array consisting of perfect match probes by using perfect match probes intensities for at least one single nucleotide polymorphism (SNP) in each genomic region in a nucleic acid sample, generating a reference from control reference sample data, normalizing the measurements, calculating a copy number of 
Gaussian smoothing may be referred to as an explicit filter since the HMM inherently performs a smoothing operation.
A Hidden Markov Model based smoothing and segmentation of regions of the genome into different copy number states has been implemented.
Since the HMM offers smoothing, it is possible to omit the Gaussian smoothing completely prior to this. 
In the embodiment of claim 28 the process of claim 26 includes a step of filtering perfect match probes by length or GC content. In the embodiment of claim 33 log2 transformations of the normalized intensity are utilized. In the embodiment of claim 41 the claimed subject matter is a computer that executes the data analysis of claim 26. In the embodiment of claim 44 the computer filters perfect match probes by length or GC content. The claimed subject matter of independent claim 45 is the process of claim 26 with the additional step of filtering perfect match probes based on a metric.
Nannya et al. shows on page 6072 details of a computer executed algorithm termed CNAG that determines copy numbers of genomic regions. In the first column of page 6072 intensity measurements are determined from human cell line DNA samples applied to a microarray comprising probes for human SNPs. Only data of Intensities of perfect match probes are analyzed. The perfect match probe intensities are normalized and a log2 ratio of the normalized intensity is used to determine a copy ratio of the genomic region with the SNP as discussed in the methods section on page 6072, and in the results section on pages 6073-6075. In the second column of page 6072 the intensities are compared to a normal reference. In the 
Nannya et al does not show data from an array consisting of perfect match probes.
Rabbee et al. shows an algorithm termed RLMM that analyzes microarray data from multiple arrays. On page 8 Rabbee et al. shows an initial step of normalization followed by a log2 transformation. RLMM is stated in the first column of page 8 as using only perfect match data. Rabbee et al. states on page 8 that including mismatch probe data did not yield better estimates.
Li et al. shows in the abstract a model to analyze microarray data termed MBEI that uses perfect match (PM) only arrays that is found to be comparable to a perfect match/mismatch model. On page 2, Li et al. states:
From Figure I of [I], one can see that some MM probes may respond poorly to the changes in the expression level of the target gene. This phenomenon raised questions on the efficiency of using MM probes, and led some investigators to design custom arrays that use PM probes exclusively (R. Abagyan and Yingyao Zhou, personal communication; 
Li et al states on page 3 regarding the comparison shown in Figure 3:
This comparison corroborates the basic notion of the technology: the PM probes hybridize more strongly to the target signals than MM probes and contain most of the information.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the process of Nannya et al. by using data from arrays that consist of perfect match probes because Nannya et al. provides guidance to use only perfect match data, Rabbee et al. provides guidance to use only perfect match data because using mismatch probes did not yield better estimates, and Li et al. provides guidance to use only perfect match data because using only perfect match data provides results that are comparable to using both perfect match and mismatch data, and because Li et al. shows arrays that consist of only perfect match probes that allow for increasing the number of genes that can be studied on one array.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above, and further in view of BLRMM (Affymetrix white paper, cited in the Information Disclosure Statement received 09 April 2019).
In the embodiment of claim 27 the process uses an allele-specific summarization step.
Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above does not show an allele-specific summarization step.
BRLMM summarizes on page 1 that microarrays may be used to determine a genotype of an applied sample and that a process termed BRLMM may be used to apply Bayesian analysis to determine the genotype of a sample applied to a microarray. The process normalizes probe intensities for each SNP analyzed by probes on the microarray. On pages 2-4 BRLMM describes 
It would have been obvious to a person of ordinary skill in the art at the time the
invention was made to modify the process of Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above by use of the allele summarization steps of BRLMM because BRLMM states that normalization and allele summarization allows for removal of extraneous effects from microarray data when determining genotypes from microarray data.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above, and further in view of Hsiao et al. (BioTechniques Vol. 32, pages 330-336 (2002) cited in the Information Disclosure Statement received 09 April 2019).
In the embodiment of claim 29 filtering is performed based on chemical or scanner probe saturation.
Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above does not show filtering is performed based on chemical or scanner probe saturation.
Hsaio et al. shows in the abstract that saturation of hybridization signal in microarray scanners is a technical error that results in signal truncation. In the second column of page 330 Hsaio et al. states the problem can be dealt with by filtering to identify a subset of genes least affected by the signal saturation problem. Hsaio et al. shows that truncation of signal affects accurate sample classification in the second column of page 332. On page 334 and Table 1 Hsaio 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the process of Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above by filtering array signals with scanner probe saturation because Hsaio et al. provides guidance that scanner saturation leads to errors and that probes with saturation levels of signal should be filtered to leave probes that do not have saturated signals.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above and further in view of Jong et al. (Bioinformatics Vol. 20, pages 3636-3637 (2004) cited in the Information Disclosure Statement received 09 April 2019).
In the embodiment of claim 30 the process uses data smoothing by use of Gaussian smoothing.
Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above does not show smoothing using Gaussian smoothing.
Jong et al. shows on page 3636 a computer program termed aCGH-Smooth that removes noise and smooths data from microarrays that would otherwise make determination of the true copy number values problematic. The microarrays are used for comparative genomic hybridization to determine DNA sequence copy numbers. In the second column of page 3636 Jong et al. states that noise in microarray data renders determination of true copy number values problematic. The aCGH-Smooth program is shown in the first column of page 3637 to be based on the assumption that the experimental noise in the data is generated by a Gaussian process.
.
Claims 31, 32, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above and further in view of Herr et al. (Genomics Vol. 85, pages 392-400 (2005) cited in the Information Disclosure Statement received 09 April 2019).
In the embodiment of claim 31 data of a virtual array of two or more arrays is used. In the embodiment of claim 32 normalizing uses median scaling of intensities of perfect match probes. In the embodiment of claim 35 data of a plurality of samples are used to make a reference sample. In the embodiment of claim 36 data of between 10 and 40 control samples are used. In the embodiment of claim 38 data of a plurality of control samples is used.
Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above does not show use of a virtual array of two or more arrays or normalizing using median scaling of intensities of perfect match probes, a plurality of samples used to make a reference sample, or use of between 10 and 40 control samples.
Herr et al. shows in the abstract and throughout a process of determining chromosomal imbalances of genomic regions using a microarray hybridization assay. The 1 OK SNP chip comprises probes to assay 11,555 human genomic loci. On page 393 Herr et al. shows use of the chips to detect copy number alterations in tumor samples. Results are shown in Figure 1. Herr et al. shows on page 398-399 that multiple datasets were used for normalization by generating a 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the process of Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above by using a virtual array because Herr et al. shows a similar process of determining copy numbers from microarray data and uses a virtual array for normalization. It would have been further obvious to normalize the data using median values of perfect match probes because Herr et al. shows use of median values of perfect match probes to normalize data for a process that is similar to the process of Nannya et al. It would have been further obvious to use a plurality of samples used to make a reference sample because Herr et al. uses a virtual reference chip of all data as a reference to compare to normalized intensity values of each intensity value. It would have been further obvious to use additional samples beyond the datasets of nine samples used in Herr et al. to generate the virtual reference chip to allow for analysis of additional samples and to generate a larger sample of values for a virtual reference chip.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above and further in view of Herr et al. as applied to claims 31, 32, 35, and 36 above and further in view of Harvell et al. (Diagnostic and Molecular Pathology Vol. 13, pages 22-25 (2004) cited in the Information Disclosure Statement received 09 April 2019).

Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above and further in view of Herr et al. as applied to claims 31, 32, 35, and 36 above does not show use of control samples matched to ethnicity or gender.
Harvell et al. shows in the abstract and throughout an assay for chromosomal amplifications and deletions that uses a microarray. Samples were from clinical patients with Spitz nevus or melanoma as listed in Table 1. Two female patients and three male patients were studied. In the first column of page 23, Harvell et al. shows that gender-matched normal reference DNA was used.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the process of Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above and further in view of Herr et al. as applied to claims 31, 32, 35, and 36 above by use of gender matched reference samples because Harvell et al. shows that gender matched reference DNA is a useful control when measuring chromosomal copy levels of regions in male and female patients.
Claims 42 and 43 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above and further in view of Margolin et al. (Bioinformatics Vol. 21, pages 3308-3311 (2005) cited in the Information Disclosure Statement received 09 April 2019).
In the embodiment of claim 42 the computer program is configured to output a display of copy number data. In the embodiment of claim 43 the computer program is configured to display copy number data of a plurality of genomic regions.

Margolin et al. shows in the abstract and throughout a computer program that analyzes genomic hybridization data and loads and displays copy number data. Margolin shows on page 3309 that the software allows for visualization of copy number data. Figure 1 shows a display of copy number data of a plurality of regions generated by the software.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the process of Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above by use of software that displays copy number data because Margolin et al. shows computer software that displays copy number data and display of results of the analysis allows for users to obtain and analyze results of the hybridization assays of Nannya et al.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above, and further in view of Hu (Biometrics vol. 63, pages 50-59 (2007)).
In the embodiment of claim 40 the reference is optimized by quantile normalization.
Nannya et al. in view of Rabbee et al. in view of Li et al. as applied to claims 26, 28, 33, 41, 44, and 45 above does not show a reference optimized by quantile normalization.
Hu shows in the abstract and pages 50-51 that quantile normalization is used in normalization of microarray data. Hu shows an improved method of quantile normalization of microarray data on pages 51-58.

Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631